Citation Nr: 0945969	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scar, knife wound, 
lower left leg.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
service connection for scar, knife wound, left lower leg and 
service connection for hypertension.

The issue of entitlement to service connection for 
hypertension is addressed in the RAMAND portion of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

A current disability from a scar, knife wound, lower left 
leg, has not been demonstrated.  


CONCLUSION OF LAW

Scar, knife wound, lower left leg, was not incurred or 
aggravated during active duty service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
a May 2006 supplemental statement of the case (SSOC). 
 Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical 
records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his claim for service connection for 
scar, knife wound, lower left leg.  As discussed below, the 
record does not contain competent evidence of current 
disability from the claimed knife wound, and the evidence 
clearly and convincingly shows that the scar was not incurred 
in service.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
granting service connection for hypertension, further 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Knife Wound

Where a veteran was engaged in combat, satisfactory lay 
evidence that an injury or disease was incurred in service 
will be accepted as sufficient proof of service connection 
where such evidence is consistent with the circumstances, 
conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) 
(West 2002).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996).  

This presumption is, however, rebuttable.  VA may rebut the 
presumption by presenting "clear and convincing evidence to 
the contrary." 38 U.S.C.A. § 1154(b). Thus, as the third 
step in the analysis, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service-connection by "clear and convincing evidence to the 
contrary."  Id. 

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred a knife wound, which 
produced a scar, during a nighttime ambush of his unit in 
September 1968.  He has stated that he was treated for the 
wound in the field and later at a hospital in Saigon.  A 
February 1974 Army National Guard separation examination 
noted a scar on the right lower leg and the Veteran stated in 
a June 2006 VA Form 9 that the separation examination report 
was mistaken and the scar was actually on his left leg.  

Service personnel records show that the Veteran was a field 
unit commander.  In a June 2005 statement the Veteran 
reported that he was a forward observer with various infantry 
units and he described combat situations he experienced while 
on active duty.  An injury, such as that described by the 
Veteran, is consistent with the circumstances of the 
Veteran's service.  His reports of the injury are competent, 
provide satisfactory lay evidence. 38 U.S.C.A. § 1154(b).  
Thus a presumption of service incurrence arises.

A remaining question is whether there is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The Veteran submitted letters he asserted were written 
immediately after the attack on his unit during which he 
alleged his injury occurred.  In the letters, the Veteran 
describes in detail the attack, the number of casualties, and 
the injuries sustained by his fellow soldiers.  The Veteran 
also described how his equipment was destroyed by the enemy 
and that when the battle was over, he was sick at the sight 
of all the dead bodies.  

In another letter, the Veteran described how he was in a 
hospital near Saigon and had been treated for infections.  
However, at no time throughout the detail letters did the 
Veteran state that he had received an injury during the 
ambush or that he received a knife wound to his left leg.  

Service treatment records are negative for treatment of a 
left leg wound.  Although the August 1969 separation 
examination seems to indicate the existence of identifying 
body marks, scars, or tattoos, the report was negative for a 
left leg wound or scar.  Moreover, an August 1967 report of 
medical history noted that the Veteran's appendix was removed 
at age nine and the Veteran denied any injury or surgery 
beyond the appendicitis in an August 1969 report of medical 
history.  

While a February 1974 Army National Guard separation 
examination noted a scar on the Veteran's lower right leg and 
the Veteran asserted that the scar was actually on his left 
leg, this examination was provided more than five years after 
his discharge from active duty and the alleged in-service 
injury; and does not contain any information linking the 
knife wound to service.  

The Board finds that the Veteran's own letters, the 
separation examination and medical histories completed by the 
Veteran at the time of the alleged injury are more probative 
than his relatively recent statements made in connection with 
his claim for service connection and clearly and convincingly 
rebut the presumption of service connection according to 
38 U.S.C.A. § 1154(b).  

Equally significant is the fact that there is no evidence of 
a current disability.  The Veteran has reported no current 
symptoms of the knife wound, there is no evidence of 
treatment for residuals of the knife wound at any time since 
1974, and there is no other evidence of current disability 
from the alleged wound.  To be present as a current 
disability, there must be evidence of the claimed condition 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  

While the Veteran has reported a scar, and the 1974 
examination report supports his report; a scar does not 
constitute a current disability, unless it is present to a 
compensable degree.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  There has been no evidence or allegation that the 
claimed scar is symptomatic or otherwise compensable.  See 
38 C.F.R. § 4.118 (2009) (setting forth the criteria for 
compensable ratings for scars).

In summary, the Board finds that the evidence of record 
clearly and convincingly rebuts the combat presumption of 
service connection and the weight of the evidence is against 
a finding of a current disability.  

The claim for service connection for scar, knife wound, lower 
left leg, must, therefore, be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to service connection for scar, knife wound, 
lower left leg is denied.  


REMAND

In January 2006 the Veteran was provided a VA examination 
where hypertension, currently uncontrolled on single oral 
agent, was diagnosed.  The examiner stated without 
elaborating that hypertension is not caused by diabetes 
mellitus and later stated that no cause and effect 
relationship had been found between the two.  However, the 
examiner then stated, without elaborating, that there was an 
"association" between hypertension and diabetes mellitus.  

Weighing in favor of the Veteran's claim are the opinions of 
a certified diabetes educator and doctor of pharmacy from the 
University of Georgia, who reported in a June 2005 statement 
that the Veteran had been diagnosed as having hypertension 
related to diabetes.  In October 2005, he noted a report from 
the National High Blood Pressure Education Program that 
explained the mechanism by which diabetes lead to the 
development of hypertension.  He also reported that 
references could be found in "many health journals" to the 
relationship between diabetes and hypertension.

In a statement dated in August 2006, Conrad K. Shuler, M.D., 
reported a history of diabetes preceding the onset of 
hypertension in the Veteran.  Dr. Shuler concluded that this 
history made it more likely than not that diabetes lead to 
the development of hypertension.

A preliminary question is whether the Veteran meets VA 
criteria for a diagnosis of hypertension.  VA will not 
concede the existence of hypertension unless confirmed by 
readings taken on at least three different days.  
Hypertension means diastolic readings predominantly 90 or 
more.  Isolated systolic hypertension means the systolic 
blood pressure is predominantly 160 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009).  

The current record does not show blood pressure readings 
required by VA regulations.  In his 2006 statement, Dr. 
Shuler reported a single blood pressure reading of 90 or 
more, and there have been no other reports of blood pressure 
readings at that level.

Dr. Shuler did not report any blood pressure readings after 
2001, but the Veteran reported on the 2006 VA examination 
that hypertension had been diagnosed approximately a year 
earlier.  This suggests that there are additional treatment 
records that could substantiate the Veteran's claim.  In 
addition, VA has a duty to seek records of treatment reported 
by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).

The RO sent the Veteran letters during the pendency of the 
appeal, which informed him generally that if he had evidence 
that he had not previously submitted, concerning the level of 
his disabilities he should submit it or tell them about it.  
VA, however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit 
releases to obtain records of his 
treatment for diabetes and hypertension 
from Dr. Shuler, and any other private 
treatment provider.  The agency of 
original jurisdiction should then seek 
these records.  If it is unsuccessful in 
obtaining the records, or the Veteran 
fails to submit the necessary releases, he 
should be advised to submit the records 
himself. 

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


